Citation Nr: 1448596	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-13 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM).

2.  Entitlement to service connection for diabetic retinopathy.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.

6.  Entitlement to an initial disability rating in excess of 10 percent for patellar tendonitis of the right knee with degenerative arthritis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to June 1967.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for DM and diabetic retinopathy, and granted service connection for hypertension and patellar tendonitis of the right knee with degenerative arthritis and assigned 10 percent disability ratings, effective January 31, 2008.  

Subsequently, in a December 2009 rating decision, the RO denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus.

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  All documents associated with the Veteran's electronic claims file have been reviewed and considered by the Board.

The issues of entitlement to initial disability ratings in excess of 10 percent for hypertension and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The preponderance of the probative evidence does not demonstrate that the Veteran's currently diagnosed bilateral hearing loss manifested during, or as a result of, active military service.

2.  The preponderance of the probative evidence does not demonstrate that the Veteran's currently diagnosed tinnitus manifested during, or as a result of, active military service.

3.  The preponderance of the probative evidence does not demonstrate that the Veteran's currently diagnosed diabetes mellitus, type II, manifested during, or as a result of, active military service, or manifested to a compensable degree within one year of service discharge.

4.  The preponderance of the probative evidence does not demonstrate that the Veteran's currently diagnosed diabetic retinopathy manifested during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013);  38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for service connection for diabetic retinopathy are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in April 2008 and August 2009 that fully addressed all notice elements and was sent prior to the initial AOJ decisions in these matters.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letters also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board acknowledges that, to date, the Veteran has not been afforded a VA Compensation and Pension (C&P) examination in regard to his claims for service connection for DM and diabetic retinopathy.  In determining whether the duty to assist requires that a VA examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, no examination is necessary in order to adjudicate the Veteran's claims of entitlement to service connection for DM and diabetic retinopathy.  Specifically, there is no indication, besides the Veteran's own statements, that his DM was caused by exposure to cleaning solvent used to clean the floors while stationed in Germany.  Additionally, the Veteran was not diagnosed with DM within one year of service and none of the medical evidence of record suggests an association between the Veteran's diabetes mellitus and diabetic retinopathy and his active service or with potential cleaning solvent exposure.

The VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining the Veteran's service treatment records, Social Security Administration disability records, and VA and private medical records.   Additionally, the Veteran was afforded a VA examination in connection with his service connection claims for bilateral hearing loss and tinnitus in September 2009.  The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  The Board thus concludes that there are no additional records outstanding with respect to these claims.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service injury or disease.  See, e.g., Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Certain listed chronic conditions, such as sensorineural hearing loss and diabetes mellitus, may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

A. Bilateral Hearing Loss and Tinnitus

The Veteran contends, in essence, that he has current bilateral hearing loss and tinnitus that can be attributed to in-service exposure to noise from training on tank engines.

Under the laws administered by VA, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has a current bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  The report of a September 2009 VA audiometric examination clearly reflects, among other things, that his auditory thresholds are greater than 40 decibels at 1000, 2000, 3000, and 4000 Hertz in the right ear, and are greater than 40 decibels at 1000 and 4000 Hertz in the left ear.

The service treatment records reflect that the audiological evaluation conducted as part of the June 1964 enlistment examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
 0
-10 
-10
-5 
LEFT
0 
-5 
-10 
-10
-10 

Additionally, an audiological evaluation conducted as part of his February 1967 discharge examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10 
10 
10
X
10 
LEFT
10 
10 
10 
X
10 

Additionally, on the February 1967 Report of Medical History, the Veteran reported that he did not have ear, nose, or throat trouble or wear hearing aids.  The service treatment records reveal no pertinent complaints of or diagnoses of bilateral hearing loss or tinnitus.

When the Veteran was examined by VA in September 2009, he complained of hearing loss and constant tinnitus in both ears.  He related that he had trouble hearing in crowds, had difficulty understanding speech, and was aware of his hearing loss about eight years ago when his girlfriend complained about his lack of hearing.  He reported that he had never worn hearing aids.  He stated that his bilateral tinnitus started in service while training on tank engines.  He related that he experiences balance problems when walking and "staggers and sways from side to side."  He reported that he was in the service for three years and was a jeep mechanic.  As a civilian, the Veteran related that he was a heavy equipment mechanic for twenty years, a truck driver for fifteen years, and was a grease monkey for a car dealer.  He reported that he used to hunt, but that the last time was twenty years ago.  Also, he stated that no ear protection was used. 

After examining the Veteran, the VA examiner entered a diagnosis of mild to moderate sensorineural hearing loss from 250 Hz through 8000 Hz in both ears, with excellent speech recognition ability in both ears.  The examiner noted that the Veteran's claims file was available and his service medical records were reviewed.  The examiner found that the hearing test at entrance in 1964 showed normal hearing in both ears, as did the hearing test at separation in 1967.  Further, the examiner noted that it was unknown if the hearing test at separation was reliable; however, since hearing thresholds of 10 decibels (dB) were recorded at all frequencies in both ears, the examiner opined that the Veteran's hearing loss and tinnitus were less likely than not (less than 50/50 probability) caused by noise exposure in the service.  The examiner noted that although questionable, the Veteran's service records did not support his claim because the configuration of the Veteran's hearing loss was not consistent with the effects of noise exposure.  Further, the examiner noted that according to the Veteran's own statement, the Veteran was aware of hearing loss about eight years ago when his girlfriend pointed out his lack of hearing.  The examiner also noted that the Veteran was a heavy equipment mechanic and truck driver for thirty-five years.  The examiner stated that if the Veteran's hearing loss was noise induced, it was more logical to conclude it was due to long-term occupational noise than his three years in the service.  Lastly, the examiner noted that the Veteran had never worn hearing aids despite claiming a hearing loss for over forty years.

The record evidence reflects that while the Veteran may have been exposed to noise in service, tinnitus and a hearing loss disability are not shown to the result thereof.  The service treatment records contain no complaint, treatment or finding of tinnitus or a hearing loss disability.  There was no indication on the February 1967 separation examination of hearing problems or an ear disorder.  A clinical evaluation, including audiometric testing, was conducted, but no hearing disability or tinnitus attributable to any incident of service was found on evaluation.  In fact, on the February 1967 report of medical history questionnaire, the Veteran denied that he had running ears, or any ear, nose or throat trouble, and related (in his own words) that his present health was "good."  Similarly, in his statement of medical condition, the Veteran acknowledged, over his signature, that there had been no change in his medical (or physical) condition subsequent to his last examination in February 1967, which he took in conjunction with his appointment in the Regular Army, and that he was not (now) suffering from any defect or deformity not then recorded.

The record evidence does not show that a bilateral hearing loss disability manifested within one year of separation, and thus service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Here, the Veteran has not provided any objective indication of a bilateral hearing loss disability or tinnitus until the September 2009 VA examination report, more than 40 years after his military service ended.  Therefore, the lapse of so many years after his separation from service and the first documented suggestion of the claimed conditions is also probative evidence to be considered in determining whether the claimed disabilities may be traced back to his military service.  See, e.g., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

While there is medical evidence showing a diagnosis of a bilateral hearing loss disability (as VA defines it) and tinnitus, there is no medical evidence of record linking these diagnoses to the Veteran's active service.  As previously mentioned, the September 2009 VA examiner concluded that the Veteran's hearing loss and tinnitus were less likely than not caused by noise exposure in the service.  The examiner stated that although questionable, the Veteran's service records did not support his claim.  The examiner stated that the Veteran's configuration of the hearing loss was not consistent with the effects of noise exposure.  Further, the examiner stated that according to the Veteran's own statement, he was aware of hearing loss about eight years ago when his girlfriend pointed out his lack of hearing.  The examiner also stated that if the Veteran's hearing loss was noise induced, it was more logical to conclude it was due to long-term occupational noise as a heavy equipment mechanic and truck driver for thirty-five years, than his three years in the service.

Although the VA examiner's reasoning did not explicitly state the tinnitus, it may be inferred from the Veteran's post service years of long-term noise exposure and the absence of ear protection discussed in the opinion that these were also the factors that formed the bases for the examiner's conclusion that tinnitus was not related to service.  From these facts, the Board may reasonable infer that the Veteran has not had tinnitus symptoms present since service, as he now asserts.  If he did have symptoms present since service, then common sense leads to the conclusion that the February 1967 reports of medical history and examination, and the Veteran's statement in the context of his medical condition since his last service department examination in February 1967 would not all document his denials of ear trouble or any other defect or deformity, which would include any symptoms of tinnitus.

The VA examiner's opinion noted above is based on review of the claims folder, including the Veteran's service treatment records, and his opinion thoroughly discusses the Veteran's pertinent in-service and post-service medical records.  The VA examiners offered a detailed explanation for the opinion rendered that incorporates both the facts of the Veteran's case and the pertinent medical principles.  During the examination, the Veteran provided the examiner with in-service and post-service noise exposure.  Given the VA examiner's access to the claims folder and the thoroughness and detail of the opinion, the Board finds this opinion to be highly probative in determining that the Veteran's current bilateral hearing loss disability and tinnitus are not related to his period of service.

The Board has carefully considered the Veteran's assertions that he has a bilateral hearing loss disability and tinnitus that had their onset in service.  However, the evidence pertinent to service clearly refutes such a theory.  As discussed above, there is no lay or medical evidence of record to establish that the Veteran complained of or was treated for any symptoms or ailment due to noise exposure while on active duty; and, by his own admission, the Veteran concedes there is none.  Moreover, contrary to the Veteran's assertions and as stated in the VA examination report above, the probative evidence establishes that the Veteran's bilateral hearing disability and tinnitus were not a result of in-service noise exposure, but had their onset eight years prior to the September 2009 VA examination, as reported by the Veteran, and were not noted by service department examination or by the Veteran at service discharge.

The Board acknowledges that the Veteran believes that his bilateral hearing loss disability and tinnitus are related to his in-service noise exposure.  However, given the nature of the conditions and the overall complexity of the facts in this case, the Board concludes that this Veteran is not competent to opine as to the origin of his conditions.  After considering the Veteran's statements, his endorsement of no ear trouble in the separation report of medical history, the lack of report of any hearing problems or tinnitus symptoms during service (although he reported and sought treatment for other ailments), and the many years from separation from service until his diagnoses of a bilateral hearing loss disability and tinnitus, the Board concludes that the Veteran had no hearing problem or symptoms of tinnitus during service.  While the Veteran's assertions as to the cause of his bilateral hearing loss disability and tinnitus are relevant, even though its probative value is slight, the causes of his conditions are medically complex and may develop for reasons that are not subject to easy observation by a lay person.  Accordingly, the Board finds the Veteran's assertions to be of minimal probative value compared to the other lay evidence of record and the detailed medical opinion against the claims.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service, and the Veteran is sincere in his belief that he has bilateral hearing loss disability and tinnitus are related to his time in service.  The Board has also carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claims, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B. Diabetes Mellitus and Diabetic Retinopathy

The Veteran does not contend, nor does the evidence of record show, that the Veteran served in country in the Republic of Vietnam.  Rather, the Veteran contends he has diabetes mellitus and diabetic retinopathy that were caused by exposure to a cleaning solvent used to clean the floors while stationed in Germany.

The Veteran's service treatment records contain an April 1967 record noting that the Veteran's blood sugar was normal.  Additionally, the Veteran's service treatment records and February 1967 separation examination do not mention any complaints of or treatment for DM, diabetic retinopathy, or a related condition.  

The Veteran submitted private treatment records showing diagnoses of DM and diabetic retinopathy.  Specifically, a February 2004 record noted that Dr. M wanted to rule out diabetes.  In a subsequent March 2004 record, the physician diagnosed the Veteran with diabetes mellitus.  He also noted a diagnosis of diabetic retinopathy in a February 2007 record.  Additionally, a November 2006 record from Dr. W noted a diagnosis of diabetic retinopathy.  This physician also stated that the Veteran had a three year history of type II diabetes.  Therefore, there is competent medical evidence establishing that the Veteran has current diagnoses of DM and diabetic retinopathy during the pendency of this appeal.  However, all of the Veteran's VA and private treatment records pertaining to DM and diabetic retinopathy treatment were void of an etiology opinion.  None of the Veteran's physicians related his DM and diabetic retinopathy to in-service exposure to a cleaning solvent or to any disease, event, or injury in service.

In light of the evidence, the Board finds that the weight of the lay and medical evidence is against these claims.  Although he has current diagnoses of DM and diabetic retinopathy, the existing probative medical evidence does not show that these conditions were manifested in service or are otherwise related to service.  Additionally, as there is no showing that the Veteran's diabetes mellitus manifested to a degree of 10 percent within a year from separation from service (1967), service connection based on the statutory 1-year presumptive period is not warranted in this case.  38 U.S.C.A. §§ 1101, 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has also not provided any objective indication of DM until March 2004 and diabetic retinopathy until November 2006, more than 35 years after his military service ended.  The lapse of so many years after his separation from service and the first documented suggestion of these claimed disorders is also probative evidence to be considered in determining whether these claimed disabilities may be traced back to his military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board recognizes that the Veteran himself has asserted that his DM was caused by cleaning solvent exposure in-service, and that, in some cases, such lay evidence is competent and credible on the issues of diagnosis and etiology.  See again Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Diabetes and diabetic retinopathy, however, are medically complex conditions that are not readily amenable to mere lay diagnosis or probative comment regarding their etiology or origin. See Barr, 21 Vet. App. at 307 . See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  The Veteran would be able to describe symptoms of his disabilities in service, but has not done so as he is asserting his disability is latent and due to exposure to cleaning solvents in-service.  Further, while the Veteran suggests that he was exposed to cleaning solvents, this assertion is based on speculation.  The Board notes that service connection may not be established on the basis of speculation.  See 38 C.F.R. § 3.102 (2013) ("By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.").  

Based on the foregoing, the Board finds that service connection for DM and diabetic retinopathy are not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for DM and diabetic retinopathy.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for diabetes mellitus is denied.

Service connection for diabetic retinopathy is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

After a thorough review of the Veteran's VA claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to initial disability ratings in excess of 10 percent for hypertension and a right knee disability.

The Veteran contends that his hypertension and right knee disability are worse than the 10 percent disability ratings currently assigned.  The Veteran was last given VA examinations to assess the severity of his hypertension and right knee disability in March 2010.  However, the March 2010 hypertension and heart VA examinations did not note the Veteran's blood pressure readings at that time.  The Veteran's blood pressure readings were last recorded at the February 2010 heart VA examination.

In this particular case, the February and March 2010 VA examinations are too remote in time to address the current severity of the Veteran's service-connected hypertension and right knee disability.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand these matters to afford the Veteran an opportunity to undergo VA examinations to assess the current nature, extent and severity of his hypertension and right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Lastly, the Board finds that a remand is also necessary to obtain any outstanding VA treatment records with respect to the Veteran's hypertension and right knee disability.  The claims file contains VA treatment records through July 2010.  It is unclear to the Board if the Veteran continued to seek treatment at the VA for his hypertension and right knee disability after that time.  As these treatment records dated after July 2010 may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claims.

Accordingly, the case is REMANDED for the following action:

1) Obtain any of the Veteran's outstanding VA treatment records from July 2010 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claims.

2) After the foregoing, the Veteran should be scheduled for a VA examination to determine the current level of severity of her service-connected right knee disability (patellar tendonitis with degenerative arthritis).  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be performed, to include x-rays.

The examiner should write a comprehensive report discussing the current severity of the Veteran's right knee disability.  All necessary testing should be provided, including range of motion tests on extension and flexion.  

The examiner should also be asked to determine whether the right knee exhibits weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disabilities; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 

Additionally, the examiner should specifically state if the Veteran has any recurrent subluxation or lateral instability of the right knee and, if so, whether those symptoms are slight, moderate, or severe.  

Furthermore, the examiner should state whether the Veteran has any ankylosis of the right knee.  

In addition, the examiner should state if the Veteran has dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Additionally, the examiner should state if the Veteran has symptomatic removal of semilunar cartilage.

The examiner should also state whether the Veteran has impairment of the tibia and fibula and, if so, describe the impairment.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Additionally, the RO should schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his service-connected hypertension.  The claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted.

The examiner should write a comprehensive report discussing the current severity of the Veteran's hypertension, with particularity to the criteria for the appropriate diagnostic code (7101).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should readjudicate the Veteran's claim.  If the claim is denied, the RO should then provide the Veteran and his7 representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


